O’Gorman, J.
This is a certiorari proceeding to review an assessment upon the capital of the relator, a nonresident corporation, invested in business in this State for the year 1906. The evidence clearly establishes that the business conducted by the relator in this State is continuous and permanent, and under subdivisión 1, section 7, of the Tax Law, as amended, the assessment was properly made. People ex rel. Yellow Pine Co. v. Barker, 23 App. Div. 524; affd., 155 N. Y. 665; People ex rel. Edwards v. Wells, 107 App. Div. 15; affd., 184 N. Y. 275. The circumstances that the relator had not obtained a certificate to do business in the State is not decisive of the question. People ex rel. Farcy v. Wells, 183 N. Y. 264. The relator does not bring itself within the exemption provided for in subdivision 13 of sec*195tion 4 of the Tax Law. That provision applies only where the foreign principal retains the control of his funds, and the transactions of the agent are confined to the mere loaning of the money, carrying on no trade or commercial or other dealings. People ex rel. Bank v. Comrs., 59 N. Y. 40; People ex rel. Young v. Willis, 133 id. 383-392. It does not appear that the' property assessed was transmitted from the home office for the purpose of loaning or investment. On the contrary, it appears that the relator carried on in this jurisdiction a complete hanking business. Assessment sustained, with costs to the respondents.
Assessment sustained, with costs.